DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract and specification of the disclosure in the submission filed 8/5/2022 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Sections 4, 6 of the Office Action dated 5/9/2022 are respectfully withdrawn.
     The amendments to Claims 1, 3, 5, 7-9 in the submission filed 8/5/2022 are acknowledged and accepted.
     The cancellation of Claim 6 in the submission filed 8/5/2022 is acknowledged and accepted.
     In view of the amendments made to the claims above, the objections to the claims in Section 7 of the Office Action dated 5/9/2022 are respectfully withdrawn.  Additionally, the 35 U.S.C. 112(b) rejections in Section 9 of the Office Action dated 5/9/2022 are respectfully withdrawn.

Response to Arguments
     The Applicants’ arguments, see in particular Page 10 of the submission, filed 8/5/2022, with respect to the rejections in Section 13 of the Office Action dated 5/9/2022, have been fully considered and are persuasive.  The rejections in Section 13 of the Office Action dated 5/9/2022 have been withdrawn. 
 
Allowable Subject Matter
     Claims 1-5, 7-10 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an erecting system as generally set forth in Claim 1, the system including, in combination with the features recited in Claim 1, the beam splitting prism is positioned between the roof half penta prism and the isosceles prism.  Claims 2-4 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 5 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a binocular telescope as generally set forth in Claim 5, the binocular telescope including, in combination with the features recited in Claim 5, the photodetector and the liquid crystal display are respectively arranged on both sides of the erecting system.  Claims 7-10 are dependent on Claim 5, and hence are allowable for at least the same reasons Claim 5 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/9/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872